          Case 5:20-cv-00790-HE Document 13 Filed 10/20/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

LOIS JENKINS,                               )
                                            )
              Plaintiff,                    )
                                            )
v.                                          )      Case No.: 20-CV-790-HE
                                            )
CSAA INSURANCE EXCHANGE;                    )
CSAA FIRE AND CASUALTY                      )
INSURANCE COMPANY d/b/a AAA                 )
FIRE & CASUALTY INSURANCE                   )
COMPANY; and AUTOMOBILE                     )
CLUB OF OKLAHOMA, d/b/a AAA                 )
OKLAHOMA;                                   )
                                            )
              Defendants.                   )

     JOINT MOTION FOR DISMISSAL OF PLAINTIFF LOIS JENKINS AND
      DEFENDANT CSAA FIRE AND CASUALTY INSURANCE COMPANY

       Pursuant to Federal Rule of Civil Procedure 41(a)(2), the parties respectfully request

the Court dismiss the remaining Defendant CSAA Fire and Casualty Insurance Company

from this litigation without prejudice, subject to the following conditions: (1) any refiling

of a claim by Plaintiff Lois Jenkins against Defendant CSAA Fire and Casualty Insurance

Company will be filed in the Western District of Oklahoma; see Grindstaff v. Ace Am. Ins.

Co., No. CIV-12-670-W, 2013 WL 3457219, at *3 (W.D. Okla. July 9, 2013), and (2) in

light of the preceding stipulation, Defendant CSAA Fire and Casualty Insurance Company

will waive any fees that it might seek to collect relating to its removal of the litigation. See

Lewis v. Aldoerffer, No. CIV-17-0229-HE, 2017 WL 11448854, at *1 (W.D. Okla. Aug.

3, 2017). The parties request the Court retain jurisdiction in this case for the limited

purpose of enforcing these terms. Lachney v. Target Corp., No. CIV-03-1685-HE, 2010
         Case 5:20-cv-00790-HE Document 13 Filed 10/20/20 Page 2 of 2




WL 11509187, at *2 (W.D. Okla. Sept. 16, 2010), citing Kokkonen v. Guardian Life Ins.

Co., 511 U.S. 375, 381-82 (1994).

                                       Respectfully Submitted,


                                       /s/ Micah B. Cartwright
                                       J. Drew Houghton, OBA # 18080
                                       Micah B. Cartwright, OBA #32745
                                       MERLIN LAW GROUP, P.A.
                                       One Leadership Square
                                       211 N. Robinson Ave., Ste. 210
                                       Oklahoma City, OK 73102
                                       Telephone: (405) 218-1105
                                       Facsimile: (405) 218-1106
                                       mcartwright@merlinlawgroup.com
                                       dhoughton@merlinlawgroup.com

                                       Attorneys for Plaintiff




                                       s/Matthew C. Kane
                                       GERARD F. PIGNATO (OBA NO. 11473)
                                       MATTHEW C. KANE (OBA NO. 19502)

                                       Of the Firm:
                                       RYAN WHALEY
                                       400 North Walnut Avenue
                                       Oklahoma City, Oklahoma 73104
                                       Telephone: (405) 239-6040
                                       Facsimile: (405) 239-6766
                                       jerry@ryanwhaley.com
                                       mkane@ryanwhaley.com

                                       Attorneys for Defendant




                                          2
